Citation Nr: 1219464	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-43 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected carpal tunnel syndrome of the left hand.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 and issued in March 2008 by the RO.

Of preliminary importance, because the claim involves a request for a higher rating following the initial grant of service connection, the Board has characterized the claim as one for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The issue of a compensable evaluation for the service-connected residual left hand injury, hypertrophic scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At his January 2012 hearing, the Veteran testified that he wore a brace at night due to severe pain from his left hand carpal tunnel syndrome.  He reported undergone one surgery, and had been scheduled for another surgery to treat his symptoms.  He contends his symptoms have increased in severity since his last VA examination.  

A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
 
As the Veteran was last examined in February 2008 and in light of his testimony in January 2012 indicating worsening neurological symptoms, a contemporaneous VA examination is necessary to determine the current severity of his left hand neurological disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The claims file currently contains VA treatment records dated up to February 2012.  A review of the electronic Virtual VA records is negative for any additional records; however, the Veteran testified that he was treated at the Orlando, Florida VA Medical Center (VAMC), and had an appointment scheduled to see a VA neurologist in March 2012.  Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file any outstanding VA records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2011).  

However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies from the VAMC of all outstanding medical records since February 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should schedule the Veteran for a VA neurological examination to determine the severity of the service-connected carpal tunnel syndrome of the left hand based upon a review of the claims file, the Veteran's subjective reports, and the examination findings.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should be supplied with, and characterize the findings in terms of, the applicable diagnostic codes.  Any necessary diagnostic tests should be completed.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his left hand disability.  

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


